Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of June 10, 2019, by and among INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (“Borrower”), the Lenders (as defined below) party hereto,
and SUNTRUST BANK, as the administrative agent for itself and on behalf of the
Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Borrower, the Persons party thereto from time to time as Guarantors,
the financial institutions party thereto from time to time as lenders (the
“Lenders”), and the Administrative Agent have executed and delivered that
certain Credit Agreement dated as of April 13, 2017, as amended by that certain
First Amendment to Credit Agreement dated as of October 26, 2017, as further
amended by that certain Second Amendment to Credit Agreement dated as of
December 26, 2017, and as further amended by that certain Third Amendment to
Credit Agreement dated as of June 19, 2018 (collectively, as the same may be
further amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein, and the Administrative
Agent and the Lenders party hereto have agreed to such amendments, in each case
subject to the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenants
and agrees as follows:

SECTION 1.    Definitions. Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement.
Each reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.

SECTION 2.    Amendments to Credit Agreement.

(a)    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the definition of “NOLV Percentage” in its
entirety as follows:

“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the value that is estimated to be
recoverable in an orderly liquidation of Inventory that is the subject of a
Qualified Appraisal, as determined from time to time in a Qualified Appraisal,
net of all liquidation costs, discounts, and expenses and (b) the denominator of
which is the applicable Value of the Inventory that is the subject of such
Qualified Appraisal; provided that, with respect to any Inventory that has been
the subject of a Qualified Appraisal, so long as no Event of Default has
occurred and is continuing, no subsequent Qualified Appraisal shall be required
with respect to such Inventory so long as both (i) no Revolving Loans, Swing
Loans, or Agents Advances are outstanding and (ii) Excess Availability shall not
have been less than 66.67% of Availability for a period of five (5) consecutive
Business Days.



--------------------------------------------------------------------------------

(b)    Amendment to Section 6.9. Section 6.9 of the Credit Agreement is hereby
amending and restated in its entirety as follows:

Section 6.9    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each Restricted Subsidiary to, maintain proper books of
record and account in which entries that are full, true and correct in all
material respects and are in conformity with GAAP (or applicable local
standards) consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
its Restricted Subsidiary, as the case may be. Each Credit Party will, and will
permit each of its Restricted Subsidiaries to, permit representatives and agents
of the Administrative Agent to (a) visit and inspect the properties at the time
of any Field Exam or appraisal permitted hereunder or, if an Event of Default
has occurred and is continuing, at any time, in each case during normal business
hours and, if no Event of Default has occurred and is continuing, with
reasonable prior notice, (b) inspect and make extracts from and copies of the
Credit Parties’ and their Restricted Subsidiaries’ books and records during the
course of such inspections, (c) conduct Field Exams and appraisals; provided
that no more than one (1) one Field Exam and one (1) appraisal may be conducted
per fiscal year unless (i) Excess Availability is less than the greater of (x)
$12,500,000 and (y) fifteen percent (15%) of Availability at any time during
such fiscal year, in which case up to two (2) Field Exams and two (2) appraisals
may be conducted during such fiscal year, or (ii) an Event of Default has
occurred and is continuing, in which case there shall be no limit on the number
and frequency of Field Exams and appraisals that may be conducted; provided
further that, with respect to any assets, liabilities, books and records that
have been the subject of a Field Exam and an appraisal, so long as no Event of
Default has occurred and is continuing, no subsequent Field Exams or appraisals
shall be required to be conducted with respect to such assets, liabilities,
books and records so long as both (i) no Revolving Loans, Swing Loans, or Agents
Advances are outstanding and (ii) Excess Availability shall not have been less
than 66.67% of Availability for a period of five (5) consecutive Business Days,
and (d) discuss with the Credit Parties’ and their Restricted Subsidiaries’
respective principal officers the Credit Parties’ or such Restricted
Subsidiaries’ businesses, assets, liabilities, financial positions, results of
operations, and business prospects relating to the Credit Parties or such
Restricted Subsidiaries, and the Credit Parties shall cooperate with the
Administrative Agent and its representatives and agents in connection with all
such inspections, appraisals and discussions. Any other member of the Lender
Group may, at its expense, accompany the Administrative Agent on any regularly
scheduled visit to the Credit Parties and their Restricted Subsidiaries’
properties.

SECTION 3.    Conditions Precedent. This Agreement shall become effective only
upon satisfaction or waiver of the following conditions precedent except as
otherwise agreed between Borrower and the Administrative Agent:

(a)    the Administrative Agent’s receipt of this Agreement duly executed by
each of (i) Borrower, (ii) the Administrative Agent and (iii) the Majority
Lenders.

(b)    Payment of all fees and expenses payable to the Administrative Agent in
connection with the execution and delivery of this Amendment, including, without
limitation, fees and expenses of counsel to the Administrative Agent.

SECTION 4.    Miscellaneous Terms.

(a)    Loan Document. For avoidance of doubt, Borrower (on behalf of each Loan
Party), each Lender party hereto and the Administrative Agent each hereby
acknowledges and agrees that this Agreement is a Loan Document.

 

- 2 -



--------------------------------------------------------------------------------

(b)    Effect of Agreement. Except as set forth expressly hereinabove, all terms
of the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Loan Parties.

(c)    No Novation or Mutual Departure. Borrower (on behalf of each Loan Party)
expressly acknowledges and agrees that (i) there has not been, and this
Agreement does not constitute or establish, a novation with respect to the
Credit Agreement or any of the other Loan Documents, or a mutual departure from
the strict terms, provisions, and conditions thereof, other than with respect to
the amendments contained in Section 2 above and (ii) nothing in this Agreement
shall affect or limit the Administrative Agent’s or any Lender’s right to demand
payment of liabilities owing from any Loan Party to the Administrative Agent or
any Lender under, or to demand strict performance of the terms, provisions, and
conditions of, the Credit Agreement and the other Loan Documents, to exercise
any and all rights, powers, and remedies under the Credit Agreement or the other
Loan Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Loan Documents.

(d)    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.

(e)    Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.

(f)    Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

(g)    Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(h)    Further Assurances. Borrower (on behalf of each Loan Party) agrees to
take, at the Loan Parties’ expense, such further actions as the Administrative
Agent shall reasonably request from time to time to evidence the amendments set
forth herein and the transactions contemplated hereby.

(i)    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

 

- 3 -



--------------------------------------------------------------------------------

(j)    Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

[SIGNATURES ON FOLLOWING PAGES]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

BORROWER: INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation By:  

/s/ Michael T. Miller

Name:   Michael T. Miller Title:   EVP & CFO

 

[SunTrust/IBP — Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent, an Issuing Bank,
Swing Bank and a Lender By:  

/s/ Michael Dembski

Name:   Michael Dembski Title:   Director

 

[SunTrust/IBP — Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LENDERS: KEYBANK NATIONAL ASSOCIATION, as an Issuing Bank and a Lender By:  

/s/ Linda Skinner

Name:   Linda Skinner Title:   VP

 

[SunTrust/IBP — Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Steven C. Gonzalez

Name:   Steven C. Gonzalez Title:   Vice President

 

[SunTrust/IBP — Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Carrie Glick

Name:   Carrie Glick Title:   Managing Director

 

[SunTrust/IBP — Fourth Amendment to Credit Agreement]